Exhibit 10.2

 
CONTRACT FOR THE PURCHASE AND SALE OF REAL ESTATE




Subject to the terms and provisions contained herein, Steak n Shake Operations,
Inc., an Indiana corporation ("Seller"), hereby agrees to sell and convey Kelley
Operations, Inc., a North Carolina corporation, having its principal office at
4020 Waterford Drive, Charlotte, North Carolina 28226, and/or its permitted
assigns ("Purchaser"), and Purchaser hereby agrees to buy and pay for that
certain real property situated in the City of Greenville, Greenville County,
South Carolina, containing approximately 1.07 acres of land, more or less, more
particularly described on Exhibit "A"attached hereto and made a part hereof,
along with all improvements located thereon (collectively the "Real Estate").


This Contract is executed upon the following terms and conditions:


1. Purchase Price. The Purchase Price for the Real Estate shall be One Million
One Hundred Twenty Seven Thousand Eight Hundred Dollars ($1,127,800). The
Purchase Price shall be payable at Closing (as hereinafter defined), in cash, by
cashier’s or certified check, or by wire transfer of immediately available
funds, subject to prorations and adjustments as hereinafter set forth.


2. Independent Contract Consideration. Upon complete execution of this Contract,
Purchaser shall pay to the order of Seller Independent Contract Consideration
(so called herein) in the amount of $100.00 as consideration for Seller’s
entering into this Contract. The Independent Contract Consideration is not
refundable and shall be retained by Seller notwithstanding any other provisions
of this Contract.


3. Survey. Within five (5) days following the Effective Date, Seller, at
Purchaser’s sole cost and expense, shall order an update of that ALTA survey
prepared by AOS, Inc. dated June 26, 2000 and having a last revision date of
August 15, 2000 as Project No. 048, to show all improvements located on the Real
Estate (the "Survey").


The Survey shall contain a certification from the surveyor or engineer to
Purchaser, the Title Company and any lender designated by Purchaser. Purchaser
shall reimburse Seller for the cost of the Survey at Closing.


4. Title Commitment. As of the date hereof, Purchaser, at Seller’s sole cost and
expense, has ordered an update of Chicago Title Insurance Company Title Policy
currently in effect (No. NBU-00192011067164) (the "Title Commitment") issued
through Chicago Title Insurance Company, 3700 Forest Drive, Suite 201, Columbia,
S.C. 29204 (the "Title Company"), setting forth the status of title of the Real
Estate and all exceptions, including rights-of-way, easements, restrictions,
covenants, reservations and other conditions, if any, affecting the Real Estate
with true, legible copies of all instruments referred to in the Title Commitment
affecting title to the Real Estate, not already in Seller’s possession and
delivered pursuant to Section 5 hereof.


5. Additional Information. Within fifteen (15) days following the Effective
Date, Seller, at Seller’s sole cost and expense, shall furnish to Purchaser, to
the extent available, all engineering studies, surveys, soil tests,
environmental reports or studies and any contracts which affect the operation of
this restaurant.. Purchaser acknowledges and agrees that foregoing documents
will be delivered to Seller without any warranties as to their accuracy or
completeness.


6. Review of Title and Survey. Purchaser shall have a period (the "Inspection
Periodæ) ending ninety (90) days after the Effective Date in which to notify
Seller of any objections Purchaser has to any matters shown or referred to in
the Title Commitment or the Survey hereto failing which Purchaser waives its
right to raise such objections and title shall be deemed satisfactory. In the
event Purchaser notifies Seller of any unacceptable exceptions or conditions
("Unacceptable Condition(s)"), Seller shall have five (5) days thereafter in
which to notify Purchaser whether Seller will eliminate or modify such
Unacceptable Condition(s) or conditions. In the event Seller does not respond
within such 5-day period, Seller will be deemed to have declined to eliminate or
modify such Unacceptable Condition(s). If Seller does not opt to eliminate or
modify such condition, Purchaser may (i) waive such Unacceptable Condition(s)
and proceed to Closing; (ii) terminate this Agreement (subject to Section 17);
or (iii) attempt to resolve the Unacceptable Condition(s) at Purchaser’s sole
cost and expense, with Seller’s cooperation provided Seller shall not be
required to incur any costs.
 
7. Inspection. At all times during the Inspection Period, Purchaser, its agents,
representatives and designees (including prospective tenants, occupants and
users of the Real Estate and their agents and representatives) shall have the
right to enter on the Real Estate to conduct any investigations (including
without limitation review of any POS equipment), soil tests, environmental
assessments and engineering and feasibility studies as may be deemed necessary
or advisable in connection with the purchase or use of the Real Estate; provided
that Purchaser gives Seller’s representative, Gary Smith (407) 947-0988, not
less than twenty four (24) hours advanced notice (by telephone) of each such
entry provided that Purchaser’s entry upon the Real Estate shall not, in
Seller’s judgement, interfere with the use and operation of Seller’s restaurant.
Any entry upon the Real Estate by or on behalf of Purchaser shall be subject to
such reasonable rules, regulations, standards and conditions as Seller may
impose and (without limitation) may be conditioned upon Purchaser’s delivery to
Seller of proof of any insurance coverage that Seller may be reasonably require.
Purchaser shall deliver to Seller, promptly upon receipt by Purchaser and in any
event within five (5) days after the termination of this Contract, pursuant to
this Section, a true and complete copy of each inspection report or summary,
survey, engineering study, soil test report, environmental report, or written
result of such inspection, investigation, study or test conducted by or on
behalf of Purchaser in connection with a study or investigation made during the
Inspection Period, without any representation or warranty from Purchaser as to
the accuracy or completeness of such reports. Promptly after each entry onto the
Real Estate, Purchaser shall restore the Real Estate to substantially the same
condition as it was in prior to such entry. Purchaser’s obligation to deliver
copies of report, summaries, surveys, and test results as provided in this
Section and Purchaser’s obligation to restore the Real Estate as aforesaid shall
survive the termination of this Agreement or the Closing hereunder (whichever is
to occur).


Purchaser shall indemnify and hold Seller harmless, and, at Seller’s option,
defend Seller from and against any and all losses, costs, liens, damages,
claims, suits, actions, liabilities, and expenses (including reasonable
attorneys’ fees and court costs) incurred by Seller in connection with or
arising in any way out of Purchaser’s entry upon the Real Estate pursuant to
this Section. Purchaser’s obligations pursuant to this Section shall survive a
period of one (1) year after the termination of this Contract or Closing
hereunder (whichever is to occur).
 
If it should be determined by Purchaser, on or before the end of the Inspection
Period, in Purchaser’s sole discretion and judgment, that the Real Estate is not
suitable for the purposes for which Purchaser intends to utilize the Real
Estate, Purchaser shall submit a list of those issues limiting the suitability
of the Real Estate, including issues regarding machinery, equipment, furniture
and fixtures located at the Real Estate, to Seller in the same manner that
Purchaser shall submit notice of Unacceptable Conditions pursuant to Article 6
and, similarly, Seller shall have the opportunity to respond in the same manner
within the same time period set forth in Article 6 for Unacceptable Conditions.
If Seller does not opt to eliminate or modify such the issues raised in this
notice, Purchaser may (i) waive such issue(s) and proceed to Closing; or (ii)
terminate this Agreement (subject to Section 17).


8. [Intentionally Deleted].


9. Closing Date and Place. The Closing (so called herein) hereunder shall take
place at 10:00 a.m. at the offices of the Title Company ten (10) days after the
expiration of the Inspection Period.


10. Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser to the best of Seller’s knowledge, which for purposes of this section
shall refer to the actual knowledge of Michael T. Crowley, Associate Counsel -
Director Real Estate Law and/or Bradley Manns - Vice President Franchising,
without the benefit of nor obligation to make an independent investigation, as
follows:



a.  
Seller has and, at the time of Closing, will have good and indefeasible fee
simple title to the Real Estate, free and clear of any and all encumbrances and
title exceptions other than the Permitted Exceptions.




b.  
There are no adverse parties in possession of the Real Estate or any part
thereof and no parties in possession of any portion of the Real Estate as
lessees, tenants at sufferance or trespassers; and no party has been granted any
license, lease or other right relating to the use or possession of the Real
Estate.




c.  
There is no pending or threatened condemnation or similar proceeding affecting
the Real Estate or any part thereof, nor is any such proceeding contemplated by
any governmental authority.




d.  
There is no pending or threatened litigation, actions or proceedings against
Seller arising out of Seller’s ownership of the Real Estate which could
adversely affect the ability of Seller to perform any of its obligations
hereunder or the use of the Real Estate by Purchaser.




e.  
Seller has not received notice from any governmental, quasi-governmental agency
or owner association requiring the correction of any condition with respect to
the owner association requiring the correction of any condition with respect to
the Real Estate, or any part thereof, by reason of a violation of any federal,
state, county or city statute, ordinance, code, rule or regulation or stating
that any investigation has been commenced or is contemplated regarding any of
the foregoing.




f.  
Seller has full power and authority to enter into this Contract and to perform
its obligations under this Contract. The execution, delivery and performance of
this Contract and the transactions contemplated hereby have been duly authorized
and approved and no other actions or proceedings on its part are necessary to
authorize the execution, delivery or performance of this Contract. This Contract
constitutes the legal, valid and binding obligations of Seller enforceable in
accordance with its terms.




g.  
Seller is not a foreign person as defined in Section 1445 of the Internal
Revenue Code of 1986, as the same may have been or may hereafter be amended, or
the regulations promulgated thereunder.




h.  
Seller is in possession of all licenses, permits and other governmental
approvals necessary to operate a "Steak N Shakeæ restaurant at this location.



Purchaser’s obligation to close this Contract shall be contingent on the above
representations and warranties also being true and correct on the Closing Date.




11. AS-IS; No Implied Representations. Seller and Purchaser acknowledge and
agree that except as otherwise may be specifically and expressly provided
herein, or in the special warranty deed, neither party has made any
representations or warranties or agreements to, or on behalf of the other party
as to any other matter concerning this Contract, the Real Estate, the present
use thereof, or the suitability of the Real Estate for Purchaser’s intended use.
Purchaser hereby acknowledges that pursuant to Section 6 and 7 hereof, Purchaser
is entitled to and shall make its own independent inspection and investigation
of the Real Estate and, in entering into this Contract, Purchaser represents and
warrants to Seller that it intends to rely solely on such inspection and
investigation of the Real Estate. ACCORDINGLY, BUYER IS NOT RELYING AND SHALL
NOT BE ENTITLED TO RELY UPON ANY REPRESENTATIONS OR WARRANTIES OF SELLER OR ANY
PRINCIPAL, AGENT, PARTNER, OFFICER, DIRECTOR, ATTORNEY, EMPLOYEE, BROKER, OR
OTHER REPRESENTATIVE OF SELLER, AND, AT THE CLOSING UNDER THIS AGREEMENT, BUYER
SHALL ACCEPT CONVEYANCE OF THE REAL ESTATE IN ITS "AS-IS", "WHERE- ISæ CONDITION
AS OF THE CLOSING DATE WITH ALL FAULTS WITOUT ANY REPRESENTATION OR WARRANTY
WHATSOEVER FROM SELLER, EXCEPT AS EXPRESSLY CONTAINED HEREIN, OR IN THE SPECIAL
WARRANTY DEED. NO AGREEMENT, WARRANTY, COVENANT, OR REPRESENTATION, UNLESS
EXPRESSLY SET FORTH HEREIN OR IN THE DEED SHALL BIND SELLER.


12. Risk of Loss. Risk of all loss, destruction or damage to the Real Estate or
any portion thereof, from any and all causes whatsoever until consummation of
the Closing shall be borne by Seller. In the event of damage by fire or other
casualty or a taking by condemnation or similar proceedings or actions of all of
the Real Estate, or any portion of the Real Estate which, at Purchaser’s sole
discretion, is material to the use of the remainder, Purchaser shall have the
option to terminate this Contract upon written notice to Seller, and neither
Purchaser nor Seller shall have any further right or obligation hereunder.
Should Purchaser elect not to exercise its option as provided hereunder, then
the Contract shall remain in full force and effect and Seller shall assign or
pay to Purchaser at Closing Seller's interest in and to all insurance proceeds,
condemnation awards or proceeds from any such proceedings or actions in lieu
thereof.


13. Seller’s Obligations at Closing. At the Closing, Seller shall deliver or
cause to be delivered to Purchaser, at Seller’s sole cost and expense, each of
the following items:



a.  
A special warranty deed duly executed and acknowledged by Seller, conveying to
Purchaser good, marketable fee simple title in the Real Estate, subject only to
the Permitted Exceptions.




b.  
A non-foreign person affidavit sworn to by Seller as required by Section 1445 of
the Internal Revenue Code. In the event that (i) Seller fails to deliver the
affidavit at Closing; or (ii) Seller delivers the affidavit but Purchaser has
actual knowledge that the affidavit is false; or (iii) Purchaser receives notice
that the affidavit is false from any agent of Purchaser or Seller, then
Purchaser shall be entitled to withhold from the Purchase Price a sum equal to
ten percent (10%) of the total amount which otherwise would have been realized
by Seller from such sale, which sum will be paid by Purchaser to the United
States Treasury pursuant to the requirements of Section 1445 of the Internal
Revenue Code and the regulations promulgated thereunder.




c.  
An ALTA Owner’s Policy of Title Insurance based on the updated Title Commitment
(the "Owner’s Policy") in the amount of the Purchase Price for the Real Estate
issued by the Title Company, insuring good and marketable fee simple title to
the Real Estate in Purchaser, subject only to the Permitted Exceptions and the
standard printed exceptions.




d.  
Such evidence or documents as may be reasonably required by the Title Company
evidencing the status and capacity of Seller and the authority of the person or
persons who are executing the various documents on behalf of Seller in
connection with the sale of the Real Estate.









14. Purchaser’s Obligations at Closing. At the Closing, Purchaser shall deliver
to Seller the following items:



a.  
The Purchase Price in full, subject to any prorations or other adjustments
contained in this Contract by means of a wire transfer or immediately available
funds at Closing or by a bank cashier’s check made payable to the Title Company;
and




b.  
Such evidence or documents as may reasonably be required by the Title Company
evidencing the status and capacity of Purchaser and the authority of the person
or persons who are executing the various documents on behalf of Purchaser in
connection with the purchase of the Real Estate.



15. Prorations and Costs. Ad valorem taxes for the then current year shall be
prorated at the Closing effective as of the Closing Date. If the Closing shall
occur before the tax rate is fixed for the then current year, the proration of
taxes shall be based upon taxes for the prior year and adjusted for the year of
closing when they become finally determined with such settlement to be made
within ten (10) days after the date taxes are finally determined. Seller shall
be responsible for any and all taxes related to the Real Estate for years prior
to Closing due to a change in land usage or ownership. Seller shall also be
responsible for any and all transfer taxes and documentary stamps and/or
recording fees payable on account of transfer of title to the Real Estate to
Purchaser. Charges made by the Title company for its services shall be divided
equally between. the parties.


16. Brokerage Commission. Seller represents and warrants to Purchaser that
Seller has not engaged nor utilized the services of any broker or other
professional, who can make a claim for a fee, commission or other compensation
as the result of the consummation of the transaction contemplated herein. Except
as otherwise provided in this Section, Seller agrees to indemnify and hold
harmless Purchaser against any claims or losses resulting from a breach of the
preceding representation and warranty. Purchaser represents and warrants to
Seller that Purchaser has not engaged or utilized the services of any broker or
other professional who can make a claim for a fee, commission or other
compensation as the result of the consummation of the transaction contemplated
herein. Purchaser agrees to indemnify and hold harmless Seller against any
claims or losses resulting from a breach of the preceding representation and
warranty. The provision of this Section shall survive Closing for a period of
one (1) year.


17. Termination by Purchaser. If this Contract is terminated by Purchaser
pursuant to Section 6 or Section 7, or by mutual agreement of the parties, the
Earnest Money shall be immediately returned to Purchaser by the Title Company,
and the parties shall have no further obligations to one another except those
provisions which survive closing or the termination of the Contract by their
express terms.


18. Seller’s Default. In the event of Seller’s default hereunder, Purchaser may,
at Purchaser’s option, and as Purchaser’s sole and exclusive remedy, either: (i)
terminate this Contract by giving written notice from Purchaser to Seller; or
(ii) enforce specific performance hereunder.


19. Purchaser’s Default. In the event that Purchaser shall fail to consummate
this Contract for any reason, except Seller’s default or the termination of this
Contract pursuant to any right of termination given to Purchaser herein, Seller,
shall have the right to terminate this Contract by notice to Purchaser; or
pursue any legal remedies.


20. Notice. All notices, demands, or other communications of any type (herein
collectively referred to as "Noticesæ) given by Seller to Purchaser or by
Purchaser to Seller, whether required by this Contract or in any way related to
the transaction contracted for herein, shall be in writing and shall be deemed
delivered when actually received, or, if earlier and whether or not actually
received, (i) if delivered by courier or in person, when left with any person at
the address reflected below, if addressed as set forth below, (ii) if by
overnight courier service (such as, by way of example but not limitation, U.S.
Express Mail or Federal Express) with instructions for delivery on the next
business day, one (1) business day after having been deposited with such
courier, addressed as reflected below, and (iii) if delivered by mail, three (3)
days after being deposited in a Post Office or other depository under the care
or custody of the United States Postal Service, enclosed in a wrapper with
proper postage affixed (as a certified or registered item, return receipt
requested), addressed as follows:


To Purchaser:  Kelley Operations, Inc.,
4020 Waterford Drive;
Charlotte, North Carolina 28226
Attn.: Michael Kelley
To Seller:  Steak n Shake Operations, Inc.
500 Century Building
36 South Pennsylvania Street
Indianapolis, Indiana 46204-3648
Attention: Michael T. Crowley,
Associate Counsel - Director Real Estate Law
Phone: (317) 656-4498
              Fax: (317) 633-5455




21. Unit Franchise Agreement Contingency. Seller and Purchaser acknowledge that
they have entered into this Contract to transfer title to the Real Estate so
that Purchaser can operate the Restaurant located thereon as a franchisee of
Seller pursuant to that Unit Franchise Agreement ("UFA") of even date herewith.
The parties further acknowledge that if the UFA is terminated, for any reason,
before the consummation of the transaction contemplated herein, this Contract
shall terminate immediately.


22. Governing Law and Venue. This Contract shall be construed in accordance with
the laws of the State of Indiana and any court action arising out of this
Contract shall be brought in Marion County, Indiana.


23. Capacity. Except as hereinafter provided, each person executing this
Contract hereby represents and warrants that he has the authority to do so and
that his signature shall bind the entity for which he signed. Each party hereto
shall provide the other party and the Title Company with such documentation as
the Title Company or Purchaser’s or Seller’s attorney deems necessary to
evidence the authority of that party to perform the actions contemplated herein.


24. Timing. Time is of the essence of this Contract. For purposes hereof, the
"Effective Date" of this Contract shall be the date both parties are in receipt
of a fully-executed original of the Contract. If the date that the performance
of any obligations arising hereunder, or the date upon which any notice shall be
given, is a Saturday, Sunday or any legal holiday under the laws of the State of
South Carolina, then such date shall be extended to the next business day
immediately succeeding such Saturday, Sunday or legal holiday.


25. Attorney’s Fees and Costs. In the event either party hereto files a suit to
enforce this Contract or any provisions contained herein, the party prevailing
in such action shall be entitled to recover, in addition to all other remedies
or damages, its costs, including reasonable attorney’s fees, incurred in such
suit.


26. Assignability. This Contract may be assigned by Purchaser without the
consent of Seller, and upon such assignment Purchaser shall be relieved of all
duties and obligations hereunder and Seller shall thereafter look solely to
Purchaser’s assignee for the performance of Purchaser’s obligations hereunder.


27. Gender. Where required for proper interpretation, words in the singular
shall include the plural and the masculine gender shall include the neuter and
the feminine gender and vice versa.


28. Headings. The descriptive headings of the several Sections contained in this
Contract are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.


29. Complete Agreement. This Contract embodies the complete agreement between
the parties hereto and cannot be varied or terminated except by written
agreement of the parties.


30. Withdrawal of Offer. Purchaser must accept this Contract by signing and
returning a fully executed copy of the same to Seller at the address provided in
Section 20 within ten (10) days from the date of its receipt hereof, or this
offer may, at Purchaser’s option, be deemed to be withdrawn.


31. [DELETED].


32. Removal from Market. Upon the full execution of this Contract, Seller hereby
agrees that it shall not solicit offers for the purchase, lease or development
of the Real Estate from any parties other than Purchaser or its assigns, while
the Contract is in effect.


33. Counterparts. This Contract may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which will be
identical and, when taken together, shall constitute one and the same instrument
and the agreement of the parties hereto.


34. Good Faith and Fair Dealing. The parties agree to deal with each other
fairly and in good faith including executing any documents reasonably necessary
to effectuate the intent of this Contract.





--------------------------------------------------------------------------------


EXECUTED on this, the 16th day of December, 2005, by Purchaser.



       
Kelley Operations, Inc., a North Carolina corporation





By:    /s/    Wayne L. Kelley
Title:__President__________________________________




EXECUTED on this, the 16th day of December, 2005, by Seller.




STEAK N SHAKE OPERATIONS, INC., an Indiana corporation




By: ___/s/ David C. Milne___________________________________
Name: _____/s/ David C. Milne____________________________
Title: _____General Counsel, Secretary________


RECEIPT BY TITLE COMPANY 
 
This Contract has been received by the Title Company this, the 16th day of
December, 2005; and the undersigned agrees to abide by all provisions contained
herein regarding the disposition of the Earnest Money.